 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7   EARTH ISLAND INSTITUTE, et al.,                        Case No. 1:19 -cv-01420-DAD-SAB

 8                   Plaintiffs,                            ORDER RE STIPULATION TO CONTINUE
                                                            MANDATORY SCHEDULING
 9           v.                                             CONFERENCE

10   KIMBERLY NASH, et al.,                                 (ECF No. 88)

11                   Defendants.

12

13          On February 7, 2020, the parties filed a stipulation to continue the mandatory scheduling

14 conference in thus natter due to the motion for a preliminary injunction pending before United

15 States District Judge Dale A. Drozd. The Court shall set a date for the continued scheduling

16 conference. Should the order on the preliminary injunction issue and the parties wish for the

17 scheduling conference to be advanced they may contact Courtroom Deputy Mamie Hernandez.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.      The mandatory scheduling conference set for March 4, 2020, is CONTINUED to

20                  July 21, 2020, at 10:30 a.m.; and

21          2.      The parties shall file a joint scheduling report seven (7) days prior to the

22                  continued scheduling conference.

23
     IT IS SO ORDERED.
24

25 Dated:        February 11, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                        1
